Martin, J.,

delivered the opinion of the court.'
The plaintiff took her passage on board of a steamboat, of which one of the defendants was master, and both of them owners, with a slave, which the master had agreed to hire as a chambermaid to the boat, and to deliver her on his return to the agent of the plaintiff, in New-Orleans, when he refused to do so, and took her on a second voyage, during which she made her escape or was drowned.
The present action was brought to recover damages for this injury. She had a verdict and judgment, and the defendants appealed.
It has been contended in this court, that the master of the boat alone was liable; that the other defendant, his joint owner, was not, because he was absent, and could not have prevented the injury. We do not think so; the boat was employed in carrying goods and passengers, and a partnership, for this purpose, is a commercial one; in which the parties are jointly and severally bound for the act of each other.
The verdict is for one thousand dollars, the value .of the slave, eighty-two dollars and fifty cents for wages, and one hundred dollars damages. It appears to us that this is incorrect. The master of a vessel who does not deliver goods which he has received on freight, cannot be made to pay *210higher damages than the value of the goods at the place of delivery. The rule must be the same in the case of a master who undertakes to carry a slave as a passenger; he must pay ^ value of the slave and no more. The right of the plaintiff to the value of her slave, was complete on the boat retu™ing with her, and no subsequent event as her death, etc-> could discharge the defendants from, or reduce their liability, which was then fixed, and could not be infcreased by posterior services the slave might render, unless the plaintiff brought her action for the slave and her wages ; as r, D D ’ then she would acknowledge herself to be still the owner of ^Ie siave after the return of the boat, and then she must sustain the loss of the slave, and be satisfied with the wages, _ ’ ° ’ until 'the period of her death.
where the master took on hoard steamboat a slave, to bring leans,°and faUed to deliver her, hut retained her for another trip, ivas lost: mid, for1 the3value of the slave the boat were lia-atMhe 'tTmeíncí place of delive-vy, and no more. No posterior act or'diminTsh this liability.
The plaintiff is entitled to one thousand dollars, the value siavef and her wages at twelve dollars per month, as stated by the witness Fortescue, from the departure of the boat from New-Orleans, until his refusal to deliver her up to ^e pUiintiff’s agent. There is no evidence how long the boat was absent on that voyage, and we allow one month.
^ *s’ therefore, ordered, adjudged and decreed, that the judgment of the Court below be annulled, avoided and reversed; that the plaintiff recover from the defendants the sum of one thousand and twelve dollars, with costs in the lower court, and the plaintiff paying those of the appeal.